DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel et al. (U.S. Pub. 2009/0153942) in view of Watters et al. (U.S. 2002/0154029) and further in view of Willson et al. (U.S. 7727775).
Regarding claim 1, Daniel et al. discloses a sensor comprising: 
a set of one or more sensor cells 414 (fig. 4) each designed for detecting one or more analytes (e.g. color filter materials 404, 408 and 412 are deposited into cells 414 in fig. 1, ¶0027; thus, the 
a substrate (e.g. see labeled fig. 4); 
wherein each sensor cell of the set (fig. 4) comprises:
a sensitive film (see labeled fig. 4) built from a sensitive material (see labeled fig. 4) covering an area of the substrate (see labeled fig. 4), which material is sensitive to one or more of the analytes (e.g. the materials 404, 408 and 412 are sensitive to one or more colors in fig. 4, ¶0027),
one or more elevated structures 428 (fig. 4) in or around said area for preventing the sensitive material (see labeled fig. 4) to expand when being applied to said area (fig. 1), at least of one of the elevated structures 428 (fig. 4) comprising a first side face facing the sensitive material when applied to the area, a second side face averted from the first side face, and a top surface linking the first and the second side face, the sensitive material, which is sensitive to said one or more of said chemical substances or compounds, covering the first side face and the top surface (fig. 4),
wherein an elevated structure 428 (fig. 4) is perceived as an elevation from a level of the substrate (see labeled fig. 4) from which the elevated structure 428 protrudes and to which level the sensitive material (see labeled fig. 4) is deposited (fig. 4).

    PNG
    media_image1.png
    509
    930
    media_image1.png
    Greyscale


Daniel et al. do not disclose one or more sensor cells each designed for detecting one or more chemical substances or compounds, which material is sensitive to one or more of the chemical substances or compounds and wherein each sensor cell as an entity of the gas sensor is read individually and the sensitive material, which is sensitive to the one or more of the chemical substances or compounds, not covering the second side face.
However, Watters et al. discloses a device comprising: each sensor cell designed for detecting one or more chemical substances or compounds, which material is sensitive to one or more of the chemical substances or compounds (e.g. a chemical concentration detection system may include three separate recording components and/or sensors, each configured to record a separate threshold chemical concentration [¶0112, lines 6-10] and among the listed items are chemical sensors: pH level and ions, concentration of gases, vapors and odors, toxic and flammable materials, pollutants [¶0115, lines 17-19]); and
wherein each sensor cell as an entity of the gas sensor is read individually (paragraphs 0112 and 0115).  

Furthermore, Willson et al. discloses a device, comprising: 
at least one of the elevated structures (figs. 1a-2f) comprising a first side face facing the sensitive material when applied to the area, a second side face averted from the first side face, and a top surface (labeled fig. 2e) linking the first and the second side face, the sensitive material, which is sensitive to said one or more of said chemical substances or compounds, covering the first side face and the top surface and not covering the second side face (labeled fig. 2e).

    PNG
    media_image2.png
    321
    529
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Daniel et al. and Watters et al. by having the sensitive material, which is sensitive to the one or more of the chemical substances or compounds, not covering 
Regarding claim 8, Daniel et al. discloses that wherein each sensor cell 414 of the set comprises: at least two elevated structures 428 (fig. 4), an inner portion surrounded by an outer portion, wherein at least one of the elevated structures is arranged in the outer portion, and wherein at least another one of the elevated structures is arranged in the inner portion (fig. 4).
Regarding claim 11, Daniel et al. discloses that wherein each sensor cell of the set comprises more than two elevated structures 428 (fig. 4).

Claims 1, 8, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel et al. (U.S. Pub. 2009/0153942) in view of Applicant Admitted Prior Art (Background Art) and further in view of Willson et al. (U.S. 7727775).
Regarding claim 1, Daniel et al. discloses a sensor comprising: 
a set of one or more sensor cells 414 (fig. 4) each designed for detecting one or more analytes (e.g. color filter materials 404, 408 and 412 are deposited into cells 414 in fig. 1, ¶0027; thus, the materials in the one or more cells 414 each designed for detecting one or more analytes [e.g. colors]), and 
a substrate (e.g. see labeled fig. 4); 
wherein each sensor cell of the set (fig. 4) comprises:
a sensitive film (see labeled fig. 4) built from a sensitive material (see labeled fig. 4) covering an area of the substrate (see labeled fig. 4), which material is sensitive to one or more of the analytes (e.g. the materials 404, 408 and 412 are sensitive to one or more colors in fig. 4, ¶0027),
one or more elevated structures 428 (fig. 4) in or around said area for preventing the sensitive material (see labeled fig. 4) to expand when being applied to said area (fig. 1);

Daniel et al. do not disclose one or more sensor cells each designed for detecting one or more chemical substances or compounds, which material is sensitive to one or more of the chemical substances or compounds and wherein each sensor cell as an entity of the gas sensor is read individually and the sensitive material, which is sensitive to the one or more of the chemical substances or compounds, not covering the second side face.
However, Applicant Admitted Prior Art discloses a device comprising: each sensor cell designed for detecting one or more chemical substances or compounds, which material is sensitive to one or more of the chemical substances or compounds (e.g. a gas sensor performs a detection of chemical substances or compounds which are also denoted as ana-lytes contained in a gas, Background Art); and 	wherein each sensor cell as an entity of the gas sensor is read individually (e.g. a gas sensor performs a detection of chemical substances or compounds which are also denoted as ana-lytes contained in a gas … the gas sensor may comprise multiple sensor cells with each sensor cell being designed for detecting one of the subject analytes, Background Art).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Daniel et al. by having each sensor cell designed for detecting one or more chemical substances or compounds, which material is sensitive to one or more of the chemical substances or compounds and wherein each sensor cell as an entity of the gas sensor is read individually, as taught by Applicant Admitted Prior Art, in order to provide the easy reading results for the device.
Furthermore, Willson et al. discloses a device, comprising: 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Daniel et al. and AAPA by having the sensitive material, which is sensitive to the one or more of the chemical substances or compounds, not covering the second side face, as taught by Willson et al., in order to apply necessary amount of the sensitive material to the faces of one or plurality structures for the device.
Regarding claim 8, Daniel et al. discloses that wherein each sensor cell 414 of the set comprises: at least two elevated structures 428 (fig. 4), an inner portion surrounded by an outer portion, wherein at least one of the elevated structures is arranged in the outer portion, and wherein at least another one of the elevated structures is arranged in the inner portion (fig. 4).
Regarding claim 11, Daniel et al. discloses that wherein each sensor cell of the set comprises more than two elevated structures 428 (fig. 4).

Claims 2-4 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel et al. (U.S. Pub. 2009/0153942) and Watters et al. or AAPA in view of Willson et al. (U.S. 7727775) as applied to claims 1, 8, 11 above, and further in view of Shaw et al. (U.S. Pat. 7820970).
Regarding claim 2, as discussed in details above, Daniel et al. and Watters et al. or AAPA as modified by WIillson et al. substantially discloses all the limitations as claimed above except for wherein the elevated structures are made from an insulating coating of the substrate.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Daniel et al., Watters et al. or AAPA and Willson et al. by having the elevated structures are made from an insulating coating of the substrate, as taught by Shaw et al., in order to provide good thermal conductivity of the device.
Regarding claim 3, Shaw et al. discloses that wherein the elevated structures are made from one of silicon nitride (i.e. the silicon nitride layer 34) and silicon oxide (i.e. the silicon oxide layer 32) (column 7, lines 22-25).
Regarding claim 4, Daniel et al. discloses that wherein the sensitive film emerges from a recess in the layer 504, and wherein the sensitive film is separated by a trench from a rim (fig. 5A, paragraph 0035) of the layer 504 defining the recess (fig. 5A).
Regarding claim 12, Shaw et al. discloses that wherein each cell of the set comprises at least three elevated structures in form of a ring each, and wherein the multiple rings are of different size each and are arranged within each other (fig. 6).
Regarding claim 13, Daniel et al. as modified by Shaw substantially discloses all the limitations as claimed above except for wherein each sensor cell of the set comprises a set of more than ten elevated structures, and in particular of more than fifty elevated structures.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a set of more than ten elevated structures, and in particular of more than fifty elevated structures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 15, Daniel et al. discloses that wherein each elevated structure 428 of the set has a form of one of: a pillar, a post (fig. 4).
Regarding claim 16, Daniel et al. discloses that wherein a footprint of each elevated structure 428 of the set is of one of: a rectangle (fig. 4).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel et al. (U.S. Pub. 2009/0153942) and Watters et al. or AAPA in view of Willson et al. (U.S. 7727775) as applied to claims 1, 8, 11, and further in view of Vigna et al. (U.S. Pat. 6051854).
As discussed in details above, Daniel et al. and Watters et al. or AAPA as modified by Willson et al. substantially discloses all the limitations as claimed above except for the gas sensor is a chemoresistive sensor.
However, Vigna et al. discloses a device comprising: a gas sensor is a chemoresistive sensor (column 2, lines 43-45).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Daniel et al., Watters et al. or AAPA and Willson et al. by having the chemoresistive gas sensor, as taught by Vigna et al., in order to provide a different application for the device.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel et al. (U.S. Pub. 2009/0153942) in view of Willson et al. (U.S. 7727775).
Daniel et al. discloses a sensor comprising: 
a substrate (see labeled fig. 4 above); and
a set of sensor cells 414 (fig. 4) each designed for detecting one or more chemical substances or
compounds, and each of the sensor cells of the set comprising:
a sensitive film (labeled fig. 4) constituted of a sensitive material which covers an area of the
substrate and is sensitive to one or more of said chemical substances or compounds, and
one or more elevated structures 428 (fig. 4) in or around said area for preventing the sensitive material (labeled fig. 4) to expand when being applied to said area, at least one of the elevated structures 428 (fig. 4) comprising a first side face facing the sensitive material when applied to the area, a second side face averted from the first side face, and a top surface linking the first and the second side face, the sensitive material, which is sensitive to said one or more of said chemical substances or compounds, covering the first side face and the top surface (fig. 4).
Daniel et al. do not disclose the sensitive material, which is sensitive to the one or more of the chemical substances or compounds, not covering the second side face.
However, Willson et al. discloses a device, comprising: 
at least one of the elevated structures (figs. 1a-2f) comprising a first side face facing the sensitive material when applied to the area, a second side face averted from the first side face, and a top surface (labeled fig. 2e) linking the first and the second side face, the sensitive material, which is sensitive to said one or more of said chemical substances or compounds, covering the first side face and the top surface and not covering the second side face (labeled fig. 2e).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device of Daniel et al. by having the sensitive material, which is .

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 2/22/2021, with respect to the rejection(s) of claim(s) 1, 8, 11 under Daniel et al. (U.S. 2009/0153942) and Watters et al. (U.S. 2002/0154029) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Willson et al. (U.S. 7727775).  Please see the new grounds of rejection above for currently amended claims 1-4, 8, 11-16, 22 and newly added claim 23.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DILINH P NGUYEN/Examiner, Art Unit 2894            

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894